internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp 4-plr-112534-99 date date legend parent sub sub company official tax professional authorized representatives date w date x date y plr-112534-99 year z dollar_figurea dear this is in response to your letter dated date on behalf of the above taxpayers requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file a statement parent is requesting an extension of time to file a statement of allowed loss under sec_1 c the election for its taxable_year ending on date w additional information was received in a letter dated date the material information is summarized below parent is the common parent of a consolidated_group that includes sub and sub parent files its federal_income_tax return on a calendar_year basis and uses the accrual_method of accounting parent wholly owns the stock of sub and the common_stock of sub sub owned the preferred_stock of sub on date x sub sold the sub preferred_stock to an unrelated party sub recognized a dollar_figurea loss on the sale which parent deducted on the return for its taxable_year ended on date w the amount parent deduced was determined in accordance with sec_1 c parent filed its return for its taxable ended date w on date y the election was not attached to the return or otherwise filed sec_1 a provides that as a general_rule no deduction is allowed for any loss recognized by a member of a consolidated_group with respect to the disposition of stock of a subsidiary sec_1 a defines a disposition as any event in which gain_or_loss is recognized in whole or in part sec_1 c allows a deduction for a loss disallowed under sec_1 a to the extent the loss exceeds an amount determined by a specified formula sec_1 c provides that sec_1 c applies only if a statement of allowed loss is filed with the taxpayer's return for the year of disposition sec_1_1502-77 provides that the common parent of a consolidated_group shall with certain exceptions not applicable here be the sole agent for each subsidiary in the group in this case parent as the common parent of the consolidated_group was required by sec_1 c to make and attach the election to its return for the year of disposition in order to deduct the amount if any of the loss not disallowed under sec_1 c on date y parent timely filed its return for its tax_year ended on date w and intended to file the election the election was due on date w as an attachment to the return however for various reasons the election was not attached to the return or otherwise filed sometime in year z which is after the due_date for the year ended date w it was discovered that the election had not been timely filed subsequently this request under for an extension of time to file the plr-112534-99 election was submitted to the service the statute_of_limitations on assessments under sec_6501 of the code has not run for the parent's sub 1's or sub 2's taxable_year that included the sale or any subsequent year or years affected thereby under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government in this case the time for filing the election is fixed by sec_1 c therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided parent can show it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company official and authorized representatives explain the circumstances that resulted in the failure_to_file the election the information establishes that tax professional was responsible for the election that parent requested relief under sec_301 before the failure to make the election was discovered by the internal_revenue_service that parent had filed its return as if the election had been made and consistent therewith and that the government will not be prejudiced if relief is granted see sec_301 b i and iv based on the facts and information submitted including the representations that have been made we conclude that parent has shown that it acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied and that granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the election with respect to the above described disposition of sub stock the above extension of time is conditioned on the taxpayers' tax_liability being not lower in the aggregate for all years to which the election apply than it would have been if the election had been timely filed taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit or examination of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 in addition the extension to file the plr-112534-99 election is also conditioned on sub 1’s sale of its sub stock on date x being an arm’s length transaction for fair_market_value we express no opinion as to whether sub 1’s sale of its sub stock was at fair_market_value whether sub recognized a loss on the sale of its sub stock and if so as to the amount thereof or if sub recognized a loss on the sale of its sub stock as to the amount of the loss allowed as a deduction under sec_1 c if any in addition we express no opinion as to the tax treatment or consequences of filing the election late under the provisions of any other section of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply parent must file an amended_return for its tax_year ended on date w and attach thereto the election and information set forth in sec_1 c a copy of this letter is being sent to the taxpayer and the authorized representative designated on the power_of_attorney this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel corporate by richard todd counsel to the assistant chief_counsel corporate
